Citation Nr: 0001691	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel








INTRODUCTION

The veteran had active service from February 1968 to June 
1992.  

This appeal arose from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO determined that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a bilateral knee 
disorder.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for a bilateral knee disorder when it issued an 
unappealed rating decision in February 1993.

2.  The evidence submitted since the February 1993 rating 
decision is either wholly duplicative or cumulative, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final February 1993 determination 
wherein the RO denied the claim of entitlement to service 
connection for a bilateral knee disorder is not new and 
material, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 
1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the February 1993 
rating decision wherein the RO denied entitlement to service 
connection for a bilateral knee disorder is reported below.

Service medical records showed treatment of the knees.  On 
examination in October 1967, the veteran reported a history 
of trick or locked knees.  Knee impairment was noted.  
Examination showed the knees to be normal.  

In November 1972 the veteran reported right knee pain.  On 
follow-up in December 1972 the veteran reported a chronically 
painful right knee.  He stated that it hurt most after 
playing basketball.  There was no swelling.  The assessment 
was probable chondromalacia patella.  An orthopedic consult 
in January 1973 noted tenderness.  The diagnosis was acute 
chondromalacia patella.  He was placed in a cast and a 
temporary physical profile was assigned.  The cast was 
removed in February.  The veteran was doing well and was in 
no pain.  

In March 1973 the veteran reported acute onset of pain in the 
right knee.  The impression was acute collateral tendonitis 
and rule out torn medial meniscus.  The leg was casted again.  
When the cast was removed in April 1973 there was minimal 
tenderness.  He was followed through October 1973 for ongoing 
symptoms.  

Another orthopedic consult was arranged in March 1974.  The 
veteran reported some parapatellar pain with walking.  X-rays 
were normal.  There was some crepitation and pain noted.  The 
impression was chondromalacia.  Exercises were prescribed and 
the veteran was placed on a profile again.  

Examinations in November 1978, March 1981, and December 1983 
were normal with respect to the knees.  No history of a knee 
disorder was reported.  

In 1990 the veteran was seen for ringworm.  It was 
incidentally noted at that time that he was wearing a knee 
brace.  

An April 1991 VA examination report shows the knees were 
normal and there was no indication of a history of knee 
problems.  On a retirement history form, the veteran reported 
trick knees since 1968 bilaterally, more right than left.  
Chondromalacia patella was diagnosed and this was last 
treated in 1974 with physical therapy.  It was noted that 
there were no chart entries since. 

An August 1992 VA examination record shows the veteran 
reported knee pain starting in 1968.  He reported knee pain, 
especially with twisting his knee.  He stated that he had 
daily pain and would utilize a brace.  He also provided a 
history of knee locking.  He told the examiner that distress 
was fairly steady for 18 months.  He stated that surgery on 
the knee was advised but not accomplished.  He reported 
limited motion and impairment in his functional ability 
including the ability to stand, walk, climb stairs and engage 
in activities of daily living including sports.  X-rays were 
normal.  The final diagnosis was that there was no evidence 
of chondromalacia found on x-rays on examination.  

On the VA joints examination (by the same examiner), the 
veteran reported knee pain.  X-rays and laboratory data were 
considered to be within normal limits.  The only diagnosis 
was arthralgia of he knees.  

The evidence associated with the claims file subsequent to 
the February 1993 rating decision wherein the RO denied 
entitlement to service connection for a bilateral knee 
disorder is reported below.  The basis for the decision was 
that no current disability was found and x-rays were normal.  

In his statement attempting to reopen his claim, the veteran 
stated that he had a documented history of knee problems 
resulting from an injury on active duty.  He stated that he 
had considerable pain in both knees.  

The June 1997 treatment report notes a history by the veteran 
of his knees bothering him.  The doctor noted that the 
veteran had damage to a kneecap after an injury in service.  
No diagnosis was made but x-rays were of the knees were 
planned.  

In his substantive appeal the veteran stated that at the time 
of his prior examination he was not having problems with his 
knees.  However, he asserted that around the time he refiled 
his claim he began having frequent knee problems.  


Criteria

If no notice of disagreement (NOD) is filed within the 
prescribed period, the action or determination shall become 
final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c);  38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is required to review for newness 
and materiality only the evidence submitted by an appellant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, not permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a)(1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis

The appellant seeks to reopen his claim of entitlement to 
service connection for a bilateral knee disorder which the RO 
denied in February 1993.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record.

The evidence submitted since the RO February 1993 final 
denial consists primarily of duplicates of records already 
submitted.  There are duplicates of service medical records 
and a duplicate page of an x-ray report from the August 1992 
VA examination.  The veteran's contentions, likewise, are 
essentially the same as the contentions previously made by 
him - that he had an injury in service and thereafter had 
continuing problems in the knees.  


The veteran did submit one VA medical record from 1997.  The 
record shows that the veteran reported to a doctor that his 
knees were bothering him.  The examiner recorded the 
veteran's history of damage to a kneecap in service.  

No findings were made with regard to the knees and no 
diagnosis was included in the report.  The doctor planned x-
rays and a trial of anti-inflammatory medication.  However, 
the veteran reported in August 1997 that this visit was his 
only treatment of the knees since retirement from service.  

The record does not show any diagnosis of a current medical 
condition or even any findings.  Only an assertion of an 
injury in service and a plan for follow-up.  

The Board is of the opinion that this medical report, while 
"new" in the sense that it postdated the February 1993 
rating decision, is not both new and material as defined in 
law.  The evidence does not bear directly and substantially 
on the relevant question at hand - the basis for the prior 
denial - whether there is a current disability.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for a bilateral knee disorder, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim for service connection for a bilateral knee 
disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals








